—Judgment unanimously affirmed. Memorandum: The contention that the court erred in permitting defendant to proceed pro se at sentencing lacks merit. Defendant contends that he was harmed thereby because he was unaware that the court would impose a harsher sentence based on his statement at sentencing that he did not have any problem with drug or alcohol abuse. Defendant made similar statements to the probation officer, however, and they appeared in the probation report that was before the court. The contention that defendant was denied effective assistance of counsel because his attorney did not produce any witnesses on the issue of misidentification, the key issue at trial, is lacking in merit. Defendant has failed to show the existence of any such potential witnesses. We reject the contention that defendant’s sentence was excessive. (Appeal from Judgment of Oswego County Court, Brandt, J.— Criminal Possession Controlled Substance, 3rd Degree.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.